DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 25 is objected to because of the following informalities:  In claim 25, line 2, “moderated interaction program” should be changed to --moderated interactive program--.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments regarding the newly added subject matter regarding “purchasing a product and/or service” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's additional arguments have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding a “moderated” program, it is noted that Newnam discloses wherein the producer will actively select which content to include in the interactive program (paragraph 56) and will moderate the chat discussions (paragraph 63).
Similarly, Srinivasan’s manual interface to selectively include link particular interactive content with the program provides for a “moderated” interactive program (paragraph 14, 54).

Newnam further discloses simultaneously providing the multimedia, first and second interactive components on the display (see Fig. 9, broadcast, fun fact, game, chat), with the first interactive component synchronized with the display of the multimedia content (paragraph 8, 29, 30, 39-40).
Similarly, Srinivasan discloses wherein the interactive component is synchronized with the video program (paragraph 90-99).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-11, 15, 18-20, 22, 25, 27-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Srinivasan) (US 2001/0023436 A1) (of record) in view of Newnam et al. (Newnam) (US 2002/0133405 A1) (of record), Strum (US 7,254,605 B1) (of record) and Shoff et al. (Shoff) (US 6,240,555 B1).
As to claim 1, Srinivasan discloses a method for providing a moderated interactive program for a plurality of viewer client devices communicating over a communications network (Fig. 7, paragraph 87), each of the plurality of viewer client devices including a display (paragraph 87, 188), the method comprising:
generating the moderated interactive program using multi-media content, a first interactive component (annotation data inserted into the program and broadcast to all viewers; see Fig. 7, paragraph 44, 85-92, 107);
providing the moderated interactive program to each of the plurality of viewer devices, such that the multi-media content is displayed on the display of each of the plurality of viewer devices, together with the first interactive component (annotation data inserted into the program and broadcast to all viewers; see Fig. 7, paragraph 44, 85-92, 107), wherein the display of the first interactive component is synchronized with the display of the multi-media content (specific frame number associated with the selected object to be used for timing synchronization; paragraph 18, 56, 66, 114-115, 123);
While Srinivasan discloses modifying the moderated interactive program based on receive responses to the moderated interactive program (user interaction with the program resulting in providing interactive information for presentation during the program; paragraph 9-10, 52, 81), and
wherein the first interactive component is displayed within the user interfaces of the viewer client devices and the users of the viewer client devices can interact with the first interactive component to receive information about a product, a service, or both a product and a service identified in the multi-media content while viewing the multi-media content (paragraph 9-10, 52, 81),
he fails to specifically disclose a second interactive component, receiving responses to a moderated interactive program from the viewer client devices while the moderated interactive program is being displayed on the viewer client devices, the responses being generated at the viewer client device based on interactions of users of the viewer client devices with the second interactive component, and
as responses to the moderated interactive program are received, continually updating the moderated interactive program to include a reaction of at least one of the users of the viewer client devices to the multi-media content based on the received responses and providing the updated moderated interactive program to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices, 
wherein the users of the viewer client devices can interact with the first interactive component to purchase a product, a service, or both a product and a service identified in the multi-media content while viewing the multi-media content.
	In an analogous art, Newnam discloses a moderated interactive content distribution system (Fig. 1-2; paragraph 29, 32-37) which provides a moderated interactive program including multimedia content, a first interactive component and a second interactive component (see Fig. 9, paragraph 10, 29, 34-36; simultaneous display of broadcast content with multiple interactive components, including chat, games, voting), receiving responses to the moderated interactive program from the viewer client devices while the moderated interactive program is being displayed on the viewer client devices (such as comments or answers to interactive poll questions; paragraph 10, 34-35), the responses being generated at the viewer client device based on interactions of users of the viewer client devices with the second interactive component (see Fig. 9, paragraph 10, 29, 34-36), and
as responses to the moderated interactive program are received, updating the moderated interactive program to include a reaction of at least one of the users of the viewer client devices to the multi-media content based on the received responses and providing the updated moderated interactive program to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices (real-time collection and display of results, such as comments or answers to interactive poll questions; paragraph 10, 29, 34-36) so as to enable viewers to play along with the programming content and interact with each other (paragraph 10).
	Additionally, in an analogous art, Strum discloses an interactive content distribution system (Fig. 1; column 4, lines 28-49) where the content provider will receive interactive responses during a video program (Fig. 2A, column 5, line 7-60), and as responses to the program are received, continually modify the program based on the received responses and provide the modifications to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices together with a display of information that is continually updated based on the responses received (overall polling results from all clients is displayed, in Fig. 2A at 222, and continuously updated as additional results arrive; column 9, lines 9-23 and column 11, line 9-29) so as to provide accurate, updated results, in real-time as new results arrive (column 9, lines 9-23 and column 11, line 9-29).
	Finally, in an analogous art, Shoff discloses an interactive content distribution system which provides interactive programming including multimedia content and interactive components (Fig. 2, 4; column 5, lines 12-32) wherein users of viewer client devices can interact with a first interactive component to purchase a product, a service, or both a product and a service identified in the multi-media content while viewing the multi-media content (see Fig. 8C; column 11, lines 59-column 12, line 23) so as to provide a user friendly method to enable viewers to conveniently purchase advertised content without interrupting viewing of the program (see Fig. 8C; column 11, lines 59-column 12, line 23).
	It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan’s system to include modifying the interactive program based on the received responses and providing the modifications to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices together with a display of information, wherein the information reflects at least one of approval ratings and polling responses for one or more of the users of the viewer client devices, as taught in combination with Newnam, for the typical benefit of enabling viewers to play along with the programming content and interact.
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan and Newnam’s system to include continually modifying the interactive program based on the received responses, as taught in combination with Strum, for the typical benefit of providing accurate, updated results, in real-time as new results arrive.
Finally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan, Newnam and Strum’s system to include wherein the users of the viewer client devices can interact with the first interactive component to purchase a product, a service, or both a product and a service identified in the multi-media content while viewing the multi-media content, as taught in combination with Shoff, for the typical benefit of enabling viewers to quickly and conveniently purchase advertised content without interrupting viewing of the program.

As to claim 7, while Srinivasan discloses a system for providing a moderated interactive program to a plurality of viewer client devices over a communications network (Fig. 7, paragraph 87), each of the plurality of viewer client devices including a display and a user interface (paragraph 81, 87, 188), the system comprising
at least one server including a hardware processor, a hardware memory, and program instructions stored in the memory and executable by the processor (Fig. 1, paragraph 47-48, 90) to cause the at least one server to:
generate the moderated interactive program using multi-media content, a first interactive component (annotation data inserted into the program and broadcast to all viewers; see Fig. 7, paragraph 44, 85-92, 107);
provide the moderated interactive program to each of the plurality of viewer devices via the communication network such that the multi-media content is displayed on the display of each of the plurality of viewer devices, together with the first interactive component (annotation data inserted into the program and broadcast to all viewers; see Fig. 7, paragraph 44, 85-92, 107), wherein the display of the first interactive component is synchronized with the display of the multi-media content (specific frame number associated with the selected object to be used for timing synchronization; paragraph 18, 56, 66, 114-115, 123);
While Srinivasan discloses modifying the moderated interactive program based on received responses to the moderated interactive program (user interaction with the program resulting in providing interactive information for presentation during the program; paragraph 9-10, 52, 81), and
wherein the first interactive component is displayed within the user interfaces of the viewer client devices and the users of the viewer client devices can interact with the first interactive component to receive information about a product, a service, or both a product and a service identified in the multi-media content while viewing the multi-media content (paragraph 9-10, 52, 81),
he fails to specifically disclose a second interactive component, receiving responses to a moderated interactive program from the viewer client devices while the moderated interactive program is being displayed on the viewer client devices, the responses being generated at the viewer client device based on interactions of users of the viewer client devices with the second interactive component, and
as responses to the moderated interactive program are received, continually updating the moderated interactive program to include a reaction of at least one of the users of the viewer client devices to the multi-media content based on the received responses and providing the updated moderated interactive program to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices, 
wherein the users of the viewer client devices can interact with the first interactive component to purchase a product, a service, or both a product and a service identified in the multi-media content while viewing the multi-media content.
	In an analogous art, Newnam discloses a moderated interactive content distribution system (Fig. 1-2; paragraph 29, 32-37) which provides a moderated interactive program including multimedia content, a first interactive component and a second interactive component (see Fig. 9, paragraph 10, 29, 34-36; simultaneous display of broadcast content with multiple interactive components, including chat, games, voting), receiving responses to the moderated interactive program from the viewer client devices while the moderated interactive program is being displayed on the viewer client devices (such as comments or answers to interactive poll questions; paragraph 10, 34-35), the responses being generated at the viewer client device based on interactions of users of the viewer client devices with the second interactive component (see Fig. 9, paragraph 10, 29, 34-36), and
as responses to the moderated interactive program are received, updating the moderated interactive program to include a reaction of at least one of the users of the viewer client devices to the multi-media content based on the received responses and providing the updated moderated interactive program to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices (real-time collection and display of results, such as comments or answers to interactive poll questions; paragraph 10, 29, 34-36) so as to enable viewers to play along with the programming content and interact with each other (paragraph 10).
	Additionally, in an analogous art, Strum discloses an interactive content distribution system (Fig. 1; column 4, lines 28-49) where the content provider will receive interactive responses during a video program (Fig. 2A, column 5, line 7-60), and as responses to the program are received, continually modify the program based on the received responses and provide the modifications to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices together with a display of information that is continually updated based on the responses received (overall polling results from all clients is displayed, in Fig. 2A at 222, and continuously updated as additional results arrive; column 9, lines 9-23 and column 11, line 9-29) so as to provide accurate, updated results, in real-time as new results arrive (column 9, lines 9-23 and column 11, line 9-29).
	Finally, in an analogous art, Shoff discloses an interactive content distribution system which provides interactive programming including multimedia content and interactive components (Fig. 2, 4; column 5, lines 12-32) wherein users of viewer client devices can interact with a first interactive component to purchase a product, a service, or both a product and a service identified in the multi-media content while viewing the multi-media content (see Fig. 8C; column 11, lines 59-column 12, line 23) so as to provide a user friendly method to enable viewers to conveniently purchase advertised content without interrupting viewing of the program (see Fig. 8C; column 11, lines 59-column 12, line 23).
	It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan’s system to include modifying the interactive program based on the received responses and providing the modifications to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices together with a display of information, wherein the information reflects at least one of approval ratings and polling responses for one or more of the users of the viewer client devices, as taught in combination with Newnam, for the typical benefit of enabling viewers to play along with the programming content and interact.
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan and Newnam’s system to include continually modifying the interactive program based on the received responses, as taught in combination with Strum, for the typical benefit of providing accurate, updated results, in real-time as new results arrive.
Finally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan, Newnam and Strum’s system to include wherein the users of the viewer client devices can interact with the first interactive component to purchase a product, a service, or both a product and a service identified in the multi-media content while viewing the multi-media content, as taught in combination with Shoff, for the typical benefit of enabling viewers to quickly and conveniently purchase advertised content without interrupting viewing of the program.

	As to claims 2 and 8, Srinivasan, Newnam, Strum and Shoff disclose wherein the responses to the moderated interactive program from the viewer client devices include responses to a poll (see Newnam at paragraph 34-36 and Strum at Fig. 2A, column 5, line 7-60).

As to claims 3 and 9, Srinivasan, Newnam, Strum and Shoff disclose wherein each of the user interfaces includes a third interactive component that directs the user viewer client device to additional information about the product, service, or both the produce and service identified in the multimedia program (see Srinivasan at paragraph 52, 81 and Shoff at Fig. 8C; column 11, lines 59-column 12, line 23).

As to claims 4 and 10, Srinivasan, Newnam, Strum and Shoff disclose wherein the communications network comprises a cable television network (cable TV; see Srinivasan at paragraph 87).

As to claims 5 and 11, Srinivasan, Newnam, Strum and Shoff disclose wherein the communications network comprises a wide area network (Internet; see Srinivasan at paragraph 87).

As to claims 15 and 18, Srinivasan, Newnam, Strum and Shoff disclose wherein the first interactive component is generated by a dynamic link creation process (see Srinivasan at paragraph 107, 183, 205-207).

As to claims 19 and 20, Srinivasan, Newnam, Strum and Shoff disclose wherein the second interactive component is generated by a dynamic link creation process (dynamically generating interactive overlay linking to selectable objects by tracking them within the video; see Srinivasan at paragraph 44, 52, 81, 183).

As to claims 22 and 25, Srinivasan, Newnam, Strum and Shoff disclose wherein the responses to the moderated interactive program comprise real time chat messages (real time chat messages between different users and with the content producer; see Newman at Fig. 9, paragraph 36, 54).

As to claims 27 and 32, Srinivasan, Newnam, Strum and Shoff disclose wherein the responses to the moderated interactive program from the viewer client devices include votes from the users of the viewer client devices (see Newman at Fig. 9, paragraph 10, 29, 34-36 and Strum at Fig. 2A, column 5, line 7-60).

As to claims 28 and 33, Srinivasan, Newnam, Strum and Shoff disclose wherein the responses to the moderated interactive program from the viewer client devices include comments on the multi- media content from the users of the viewer client devices (see Newman at Fig. 9, paragraph 10, 29, 34-36).

As to claims 29 and 34, Srinivasan, Newnam, Strum and Shoff disclose wherein:
the responses to the moderated interactive program from the viewer client devices include requests from the users of the viewer client devices for additional information about the at least one of the product and the service identified in the multi-media content (see Srinivasan at paragraph 9-10, 52, 81 and Shoff at column 11, line 25-column 12, line 23); and
in response to the requests, the moderated interactive program is updated to include the additional information (see Srinivasan at paragraph 9-10, 52, 81 and Shoff at column 11, line 25-column 12, line 23).

As to claims 30 and 35, Srinivasan, Newnam, Strum and Shoff disclose wherein the viewer interface incorporates web content for the product, service, or both product and service identified in the multi-media content (see Shoff at column 3, line 23-60, column 5, lines 12-48, column 12, line 48-67 and Srinivasan at paragraph 14).

As to claims 31 and 36, Srinivasan, Newnam, Strum and Shoff disclose wherein the viewer interface includes a link to a web page where the users of the plurality of viewer client devices can purchase the product, service, or both product and service identified in the multi-media content (see Shoff at column 3, line 23-60, column 5, lines 12-48, column 12, line 48-67 and Srinivasan at paragraph 14).

Claims 6, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan, Newnam, Strum and Shoff and further in view of Hendricks et al. (Hendricks) (6,539,548) (of record).
As to claims 6, 12, while Srinivasan, Newnam, Strum and Shoff disclose providing an interactive program, they fail to specifically disclose receiving from a first one of the viewer client devices a viewer notification request, generating a viewer notification based on the viewer notification request, the viewer notification indicating a broadcast of the interactive program, and transmitting the viewer notification to the first one of the viewer client devices to notify the user of the first one of the viewer client devices of the broadcast of the interactive program.
In an analogous art, Hendricks discloses an interactive content distribution system (Fig. 2; column 14, line 55-column 15, line 7) which will receive from a first one of the viewer client devices a viewer notification request (user input to request notification of programs matching particular desired features; column 40, line 6-55, Fig. 32i-k) and which will generate a viewer notification based on the viewer notification request, the viewer notification indicating a broadcast of the interactive program, and transmitting the viewer notification to the first one of the viewer client devices to notify the user of the first one of the viewer client devices of the broadcast of the interactive program (providing suggestion list of 3-5 programs to the viewer generated based upon the user request; column 40, line 6-55, Fig. 32i-k) so as to assist the viewer in selecting television programming of interest (column 40, line 27-55).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan, Newnam, Strum and Shoff’s system to include receiving from a first one of the viewer client devices a viewer notification request, generating a viewer notification based on the viewer notification request, the viewer notification indicating a broadcast of the interactive program, and transmitting the viewer notification to the first one of the viewer client devices to notify the user of the first one of the viewer client devices of the broadcast of the interactive program, as taught in combination with Hendricks, for the typical benefit of assisting the viewer in selecting television programming of interest.

Claims 13, 14, 16, 17, 21, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan, Newnam, Strum and Shoff and further in view of Begeja et al. (Begeja) (US 2014/0150020 A1) (of record).
As to claims 13 and 16, while Srinivasan, Newnam, Strum and Shoff disclose wherein the first interactive component is generated using metadata associated with the multimedia content, they fail to specifically disclose wherein the metadata is generated using caption information extracted from the multi-media content.
In an analogous art, Begeja discloses a system for presenting an augmented interactive program (Fig. 1, paragraph 22-24, 30) wherein metadata is generated using caption information, audio data and video data extracted from the program (processing caption text to determine keywords; Fig. 2, paragraph 33-36) so as to generate interactive content for the program (augmenting the program with interactive content, such as a URL, based upon the identified keywords; paragraph 57-65) so as to utilize widely known and existing caption data to aid in automatically determining program topics and relevant additional content for the program (paragraph 8-9, 23).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan, Newnam, Strum and Shoff’s system to include wherein the metadata is generated using caption information extracted from the multi-media content, as taught in combination with Begeja, for the typical benefit of utilizing widely known and already existing caption data to aid in automatically determining program topics and relevant additional content for the program.

As to claims 14 and 17, while Srinivasan, Newnam, Strum and Shoff disclose wherein the first interactive component is generated using metadata associated with the multimedia content, they fail to specifically disclose wherein the metadata is generated by searching textual elements of the multi-media content
In an analogous art, Begeja discloses a system for presenting an augmented interactive program (Fig. 1, paragraph 22-24, 30) wherein metadata is generated using textual elements of the program (processing caption text and text detected within the program images; Fig. 2, paragraph 33-36, 38) so as to generate interactive content for the program (augmenting the program with interactive content, such as a URL, based upon the identified keywords; paragraph 57-65) so as to utilize existing text data to aid in automatically determining program topics and relevant additional content for the program (paragraph 8-9, 23).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan, Newnam, Strum and Shoff’s system to include wherein the metadata is generated by searching textual elements of the multi-media content, as taught in combination with Begeja, for the typical benefit of utilizing already existing text data to aid in automatically determining program topics and relevant additional content for the program.

As to claims 21 and 24, while Srinivasan, Newnam, Strum and Shoff disclose associating one or more video frames or audio frames with interactive content, they fail to specifically disclose associating one or more video frames or audio frames in the multi-media content with the captioning information to later present the one or more video frames or audio frames to one or more of the plurality of viewer client devices as part of the interactive program.
In an analogous art, Begeja discloses a system for presenting an augmented interactive program (Fig. 1, paragraph 22-24, 30) wherein one or more video frames or audio frames in the multi-media content are associated with captioning information (Fig. 6, paragraph 42) to later present the one or more video frames or audio frames to one or more of the plurality of viewer client devices as part of the interactive program (the particular video frames are presented with the associated interactive content; paragraph 64-69) so as to utilize existing text data to aid in automatically determining program topics and relevant additional content for the program (paragraph 8-9, 23).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan, Newnam, Strum and Shoff’s system to include associating one or more video frames or audio frames in the multi-media content with the captioning information to later present the one or more video frames or audio frames to one or more of the plurality of viewer client devices as part of the interactive program, as taught in combination with Begeja, for the typical benefit of utilizing already existing text data to aid in automatically determining program topics and relevant additional content for the program.

Claims 23, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan, Newnam, Strum and Shoff and further in view of Mock (US 2004/0136698 A1).
As to claims 23 and 26, while Srinivasan, Newnam, Strum and Shoff disclose generating moderated interactive programs, they fail to specifically disclose embedding one or more Easter eggs in the interactive program to enable the users of the plurality of viewer client devices to unlock features of the interactive program.
In an analogous art, Mock discloses a video distribution system for presenting an interactive video program (Fig. 3, paragraph 63-66) including embedding one or more Easter eggs in the interactive program to enable the users of the plurality of viewer client devices to unlock features of the interactive program (paragraph 7, 227) so as to provide links to additional content through hidden or clandestine interactions (paragraph 7, 227).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan, Newnam, Strum and Shoff’s system to include embedding one or more Easter eggs in the interactive program to enable the users of the plurality of viewer client devices to unlock features of the interactive program, as taught in combination with Mock, for the typical benefit of providing a known form of “hidden” interaction linking to additional content.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424